80 So.3d 1134 (2012)
Khambrel L. HINES, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-1061.
District Court of Appeal of Florida, First District.
March 5, 2012.
*1135 Nancy A. Daniels, Public Defender, and M.J. Lord, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011).
BENTON, C.J., WETHERELL, and RAY, JJ., concur.